DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 02/15/2021. Claims 1-21 had been previously canceled. Claims 22-42 remain pending in the case. 

Claim Objections
Claims 22-42 are objected to because of the following informalities:
Claim 22: 
Line 12 improperly reintroduces the claim limitation “objects” (the term had already been introduced in line 2).
Claim 23:
Line 3 improperly reintroduces the concept of "a facet value" (there was already precedent for the narrower version of this limitation namely the notion of a “first facet value” and a “second facet value” in parent claim 22, putting into question how this broader introduction after the aforementioned instances would read on their respective scopes). 
Line 3 also improperly reintroduces the limitation "one of the second facet values" (which was first introduced in line 20 of parent claim 22).
Claim 26:
Line 4 improperly reintroduces the term “facets” (after the “other facets”) which conflicts with the previous introduction of the term in line 2 of parent claim 22. The reuse of the term “facets” in this dependent third facets indicating how the second facets and the third facets correlate {…}” in line 4 of dependent claim 26.
Claim 29: 
Lines 9-10 recite “a first display region of the first display region” where “a first display region of the first display regions” was apparently intended 
Line 11 recites “the display regions” where “the first display regions” was apparently intended (in order to avoid a lack of antecedent basis issue).
Claim 30:
Line 3 improperly reintroduces the concept of "a facet value" (there was already precedent for the narrower version of this limitation namely the notion of a “first facet value” and a “second facet value” in parent claim 29, putting into question how this broader introduction after the aforementioned instances would read on their respective scopes). 
Line 3 also improperly reintroduces the limitation "one of the second facet values" (which was first introduced in line 21 of parent claim 29).
Claim 33:
Line 4 improperly reintroduces the term “facets” (after the “other facets”) which conflicts with the previous introduction of the term in line 2 of parent claim 29. The reuse of the term “facets” in this dependent claim arguably also conflicts with narrower versions of this limitation in the parent claim (namely, the “first facets” in line 7 and “second facets” in line 17 of parent claim 29, respectively). Strictly for claim objection purposes, a possible remedy might include language like “objects with third facet values of third facets indicating how the second facets and the third facets correlate {…}” in line 4 of dependent claim 33.
Claim 37: 
Line 4 recites “the facets,” which lacks proper antecedent basis (it appears Applicant once again forgot to apply the amendments of the other independent claims’ preambles two amendments ago to the preamble of claim 37).
Claim 38:
Line 3 improperly reintroduces the concept of "a facet value" (there was already precedent for the narrower version of this limitation namely the notion of a “first facet value” and a “second facet value” in parent claim 37, putting into question how this broader introduction after the aforementioned instances would read on their respective scopes). 
Line 3 also improperly reintroduces the limitation "one of the second facet values" (which was first introduced in line 18 of parent claim 37).
Claim 41:
Line 3 improperly reintroduces the term “facets” (after the “other facets”) which conflicts with the previous (even if currently improper) introduction of the term in line 4 of parent claim 37. The reuse of the term “facets” in this dependent claim arguably also conflicts with narrower versions of this limitation in the parent claim (namely, the “first facets” in line 4 and “second facets” in line 14 of parent claim 37, respectively). Strictly for claim objection purposes, a possible remedy might include language like “objects with third facet values of third facets indicating how the second facets and the third facets correlate {…}” in line 3 of dependent claim 41.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 22, 29, and 37 now recite “determining objects having the selected first facet values that does not include objects 
First, the double inclusion of the negative limitation (e.g. to “not include objects that do not include…”) makes it unclear as to what actually were the intended metes and bounds of this feature (not to mention how when phrased in this manner, it is also unclear as to what is actually/positively determined by the “determining” step when its inception defines its processing at the outset via cascading negative examples of what should not eventually qualify as “the determined objects” and/or via elements that would have been excluded from its pool of determinable objects in the first place). 
Secondly, the phrase “the determined objects” (e.g. line 15 of claim 22, line 16 of claim 29, line 13 of claim 37, and every other instance where the phrase “the determined objects” is subsequently repeated throughout the remainder of each claim and their respective dependent claims) introduces an unclear antecedence issue. For context, “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” 1 In this specific instance, since each independent claim juggles with two separate introductions for the term “objects” (see for example, the attempt to newly introduce the same concept of “objects” per se in lines 2, 12 and 13 of parent claim 22), and especially since the two “objects” versions form part of the “determining” step in question, it is unclear to which “objects” the claims are referring to every time they utilize the phrase “the determined objects.” 
2 some consideration will be given/extrapolated as to Applicant’s apparent attempt at pursuing the same general direction of the embodiment described in paragraph 24 of their specification’s publication (e.g. a feature where objects “present in less than all the index entries for the user selected facet values would not satisfy the AND condition and may not be returned”). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 22-42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hong et al. (US Patent Application Pub. No. 2011/0153646, hereinafter “Hong”).

As to independent claims 22, 29, and 37, Hong shows a computer program product [¶ 18], a system [fig. 1], and a concomitant method [¶ 07] for rendering information on facet values of facets in objects [¶ 06], comprising:
generating a first visualization in a user interface including a plurality of first display regions for first facets of the facets [e.g. generating a first visualization (fig. 4) in a user interface 402 including a plurality of first display regions for first facets of the facets (i.e. the respective first display regions for facets 406, 408, 410, and 412) | fig. 4; ¶¶ 25, 35]; 
rendering, in each of the first display regions, representations of facet values in the objects for one of the first facets corresponding to a first display region of the first display regions [“{…} Each of the facets 406, 408, 410, 412 is represented by user selectable elements, which can be associated with the number of feeds that are related to each user selectable element. The elements are individually selectable. {…}” (¶ 36)]; 
receiving a selection of first facet values rendered in multiple of the first display regions in the first visualization; determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values [“{…} each of the search results must match all of the nouns in the query {…} (¶ 28)
“{…} User selection of an element filters out, or otherwise removes or “fades”, all the feed items from the feed list 404 that do not match the selected element. {…}” (¶ 36)
; 
processing the determined objects to determine second facet values for second facets included in the determined objects; generating a second visualization in the user interface including second display regions for the second facets; and rendering, in each of the second display regions, a representation of at least one of the second facet values for one of the second facets corresponding to a second display region of the second display regions [“{…} User selection of an element filters out, or otherwise removes or “fades”, all the feed items from the feed list 404 that do not match the selected element. {…} the facets 406, 408, 410, 412 are updated accordingly. {…}” (¶ 36)
“The topic facet 410 provides an overview of the content of the feed items. A predetermined number, of the topics identified from the feed items are displayed in the topic facet 410. The topics can be displayed, for example, as a list or tag cloud 424. Other types of topic display are possible. Each of the topics in the topic facet 410 is user selectable. Selecting a topic filters the feed items to display only the subset of feed items that contain the selected topic in the feed list 404, as further described below with reference to FIG. 7. The topics are generated from the content of the feed items, as further described above with reference to FIGS. 2 and 3. The topic facet 410 is dynamically updated and displays the topics determined from the remaining feed items and is generated in the same manner. {…}  Additional selection of topics further filters the feed items displayed. Selection of more than one topic can function {…as} an AND query, requiring all selected topics to be in the feed item for the item to be displayed. The other facets 406, 408, 412 are updated accordingly.” (¶ 39)
“{…} Once a topic is selected, the feed items that have been associated with the selected topic remain in the feed list 404, while the other feed items are removed. If the selected topic appears in the content of the feed item, the topic can be highlighted or otherwise contrasted with the other content of the feed item. The topic facet 410 is updated to show the topics identified from the selected subset of feed items. Likewise, the other facets 406, 408, 412 are updated to reflect the selection. Additional topics, or elements of other facets 406, 408, 412 can then be selected to further filters the feed items. Whenever an element of a facet 406, 408, 410, 412 is selected the topics of the remaining feed items are determined, such as discussed above with reference to FIGS. 2 and 3, and the predetermined number to topics are then dynamically displayed in the topic facet 410.” (¶ 44)]. 

As to dependent claims 23, 30, and 38, Hong further shows:
wherein the determined objects comprise first determined objects, wherein the operations further comprise: receiving selection of a facet value comprising one of the second facet values represented in the second display regions of the second visualization; determining second determined objects having the selected first facet values and the selected second facet value; generating a third visualization in the user interface including third display regions for third facets having the selected first facet values and the selected second facet value; and rendering, in each of the third display regions in the third visualization, representations of third facet values of the third facets in the second determined objects corresponding to a third display region of the third display regions [“{…} The topic facet 410 is dynamically updated and displays the topics determined from the remaining feed items and is generated in the same manner. {…}  Additional selection of topics further filters the feed items displayed. Selection of more than one topic can function {…as} an AND query, requiring all selected topics to be in the feed item for the item to be displayed. The other facets 406, 408, 412 are updated accordingly.” (¶ 39)
“As shown in FIG. 6, selecting a source in combination with a selected creator, displays the feed items from the selected creator and source. For example, a previous user selection of creator “Koozda”, as described further above with reference to FIG. 5, is combined with the source “delicious” 612, which is highlighted in the source facet 408. All other feed items are filtered from the feed list 404. Additionally, the facets 406, 408, 410, 412 have been updated to reflect the additional selection. 
{…} Once a topic is selected, the feed items that have been associated with the selected topic remain in the feed list 404, while the other feed items are removed. If the selected topic appears in the content of the feed item, the topic can be highlighted or otherwise contrasted with the other content of the feed item. The topic facet 410 is updated to show the topics identified from the selected subset of feed items. Likewise, the other facets 406, 408, 412 are updated to reflect the selection. Additional topics, or elements of other facets 406, 408, 412 can then be selected to further filters the feed items. Whenever an element of a facet 406, 408, 410, 412 is selected the topics of the remaining feed items are determined, such as and the predetermined number to topics are then dynamically displayed in the topic facet 410.” (¶¶ 43-44)]. 

	As to dependent claims 24, 31, and 39, Hong further shows:
generating a search result page having a hyperlink representing each of the determined at least one object having the selected first facet values to enable a user to render an object represented by a selected hyperlink [“{…} feed items include a selectable link, such as a Uniform Resource Locator (URL). {…}” (¶ 23)]. 

	As to dependent claims 25, 32, and 40, Hong further shows:
determining frequencies of the determined second facet values in the determined at least one object, wherein the second facet values are rendered in the second display regions with appearances based on a frequency of the second facet values in the determined at least one object [e.g. frequencies of the determined second facet values are determined in the determined at least one object, and their respective appearances are rendered accordingly (¶¶ 29-34)]. 

	As to dependent claims 26, 33, and 41, Hong further shows:
determining correlation values of the determined second facet values in the determined objects with third facet values of other facets indicating how facets correlate with one another, wherein the second facet values are rendered in the second display regions with appearances based on the correlation values of the determined second facet values in the objects [e.g. additional/third facet values of . 

	As to dependent claims 27 and 34, Hong further shows:
wherein the first and second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface [See, e.g., in figs. 4-7, how the first and second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface for each of the facets 406, 408, 410 and 412.]. 

As to dependent claims 28 and 35, Hong further shows:
wherein the first and second display regions comprise word clouds [See how the first and second display regions comprise topic/word clouds (¶¶ 39 & 44).]. 
	
As to dependent claims 36 and 42, Hong further shows:
wherein the first and the second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface [See, e.g., in figs. 4-7, how the first and second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface for each of the facets 406, 408, 410 and 412.] and 
comprise word clouds [See how the first and second display regions comprise topic/word clouds (¶¶ 39 & 44).].

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inventor
Document ID
Relevance
Dimassimo; Pascal et al.
US 20130024440 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
MANDEL; CARL et al.
US 20120191779 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
OLLIS; JOSEPH et al.
US 20130036137 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
LAM; LAWRENCE
US 20120173521 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects 

US 20120131484 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
Crosa; Alejandro et al.
US 20120072432 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
Moitra; Abha et al.
US 20110225115 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
Le Biannic; Yann et al.
US 20110055246 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
Mihalik; John L. et al.
US 20090198675 A1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.
Dredze; Mark H. et al.
US 8433705 B1
Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered 

Facet and facet value visualization environment with an operability to receive a selection of first facet values rendered in first display regions in a first visualization and determining objects having the selected first facet values that does not include objects that do not include all the selected first facet values.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2173.05(o) and Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
        2 See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993)